Citation Nr: 1211469	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss, rated 20 percent disabling effective January 6, 2012.

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas Regional Office (RO). In January 2009, the RO denied entitlement to service connection for arthritis and granted service connection for hearing loss, assigning a non-compensable disability rating. In June 2009, the RO denied entitlement to service connection for tuberculosis. The Veteran timely appealed the denials of service connection as well as the rating assigned for his hearing loss disability. The Board remanded his claim for an increased rating in November 2011 and the RO subsequently granted a 20 percent disability evaluation for hearing loss, effective January 6, 2012, but the issue remains on appeal. 

In April 2011, the Veteran and his authorized representative appeared at a hearing held before the below-signed Veterans Law Judge and provided testimony on the issue of entitlement to an increased disability evaluation for bilateral hearing loss. A transcript from that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The hearing was legally sufficient.

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal. Those records have been reviewed in conjunction with the paper evidence in the Veteran's claims file.

The issues of entitlement to service connection for arthritis and tuberculosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. In December 2008, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level VII hearing in the left ear.

2. In March 2010, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level IX hearing in the left ear.

3. In January 2012, the Veteran's hearing disability was manifested by Level IV hearing in the right ear and Level VII hearing in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for bilateral hearing loss are not met prior January 6, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2011).

2. The criteria for a 30 percent disability evaluation for bilateral hearing loss are met from January 6, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2011).

3. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for hearing loss, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An October 2008 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

The Veteran's claim is for an initial compensable disability evaluation and VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide separate notice for newly raised or "downstream" issues, such as claims for increased compensation, on a claim for which it has already given the appropriate section 5103(a) notice (see VAOPGCPREC 8-2003 (Dec. 22, 2003)). The duty to notify has been met.

VA also has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The Veteran has reported that he does not receive any health care for auditory disability outside of the VA. The claims file contains VA treatment records and the reports of VA examinations conducted in December 2008, March 2010, and January 2012. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Although only the January 2012 report reflects review of the claims file, all of the reports show interview of the Veteran and assessment of his hearing disability. The reports are adequate because they reflect inquiry into his disability and analysis of its current severity. The Veteran has not contended that his disability has measurably worsened since January 2012. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655. 

As noted above, the Board remanded the Veteran's claim for additional development in November 2011. The Board directed the RO/AMC to contact the Veteran to determine if any evidence was outstanding - the Veteran responded that he did not receive any non-VA care. Additional VA treatment notes were associated with the claims file.

The Board also directed the RO/AMC to afford the Veteran an additional examination to determine the severity of his hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447 (2007). An additional VA auditory examination was conducted in January 2012. The examination report reflects a description of the functional effects caused by the hearing disability under the ordinary conditions of his daily life. The actions directed in the 2011 remand have been completed in full. Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, a claimant appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, in deciding the claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran is claiming entitlement to an initial compensable disability rating for bilateral hearing loss. Specifically, he claims that he is entitled to a 50 percent disability rating. As detailed below, his hearing loss is not manifested by the criteria required for a 50 percent rating during the appellate period. The Board must deny his appeal for an initial compensable evaluation. However, a 30 percent disability evaluation is awarded from January 6, 2012.

The Veteran was granted entitlement to service connection for bilateral hearing loss by a January 2009 rating decision that assigned a non-compensable evaluation effective September 16, 2008. The Veteran timely appealed the disability rating assigned. The RO subsequently assigned a 20 percent disability rating effective January 6, 2012. Having carefully considered the claim in light of the record and the applicable law, the Board finds that a compensable rating is not warranted prior to January 6, 2012, but a 30 percent rating is appropriate thereafter. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second). See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned. In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages. 38 C.F.R. § 4.85(h).

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In September 2008, the Veteran submitted a claim of entitlement to service connection for hearing loss. He was afforded a VA audiological examination in December 2008. The examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 25 at 2000 Hz, 70 at 3000 Hz, and 90 at 4000 Hz. The pure tone threshold average was 52.5. Puretone thresholds for the left ear, in decibels, were: 60 at 1000 Hz, 70 at 2000 Hz, 80 at 3000 Hz, and 100 at 4000 Hz. The pure tone threshold average was 77.5. Speech recognition was 94 percent in the right ear and 64 percent in the left ear per the Maryland CNC test.

The Board has applied the 2008 scores  for the right ear to Table VI. That table shows that he had a Level I impairment in his right ear in 2008. As the tested thresholds for the left ear were 55 decibels or more at each of the four specified frequencies, the Board has applied those scores to Tables VI and VIa in accordance with 38 C.F.R. § 4.86(a). Use of either table results in a Level VII impairment; the Veteran is considered to have a Level VII impairment in his left ear in 2008. Application of these scores to Table VII results in a zero (0) percent disability rating.

A February 2009 VA audiological consultation reflects observation that the Veteran's hearing loss is asymmetrical. The audiologist observed approximately normal hearing in the right ear and left ear average hearing loss of 77 decibels. Additional testing revealed no acoustic tumor.

In August 2009, the Veteran contended that his hearing disability was more severe than as reflected by a non-compensable rating. He stated on a September 2009 VA Form-9 that he was deaf in his left ear in the "real world" due to background noise. He contended that he was entitled to a 50 percent disability rating.

The Veteran was afforded another VA audiological examination in March 2010. The examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 30 at 2000 Hz, 70 at 3000 Hz, and 90 at 4000 Hz. The pure tone threshold average was 53.75. Puretone thresholds for the left ear, in decibels, were: 60 at 1000 Hz, 70 at 2000 Hz, 85 at 3000 Hz, and 100 at 4000 Hz. The pure tone threshold average was 78.75. Speech recognition was 96 percent in the right ear and 48 percent in the left ear per the Maryland CNC test.

The Board has applied the 2010 scores  for the right ear to Table VI. That table shows that he had a Level I impairment in his right ear in 2010. As the tested thresholds for the left ear were 55 decibels or more at each of the four specified frequencies, the Board has applied those scores to Tables VI and VIa in accordance with 38 C.F.R. § 4.86(a). Table VI reflects a Level IX impairment and Table VIa reflects a Level VII impairment. As application of Table VI results in a higher numeral, the Veteran is considered to have a Level IX impairment in his left ear in 2010. Application of these scores to Table VII results in a zero (0) percent disability rating.

The Veteran testified before the below-signed Veterans Law Judge in April 2011. He stated that his hearing had worsened since the March 2010 examination. Due to his contentions that his auditory disability had become more severe, he was afforded another VA examination in January 2012. The examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 35 at 1000 Hz, 35 at 2000 Hz, 75 at 3000 Hz, and 85 at 4000 Hz. The pure tone threshold average was 58. Puretone thresholds for the left ear, in decibels, were: 65 at 1000 Hz, 75 at 2000 Hz, 85 at 3000 Hz, and 100 at 4000 Hz. The pure tone threshold average was 81. Speech recognition was 80 percent in the right ear and 76 percent in the left ear per the Maryland CNC test. 

In compliance with the Court's holding in Martinak, 21 Vet. App. at 455-56, the 2012 examiner inquired into the functional effects of the Veteran's hearing loss. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011). The examiner stated that the hearing disability has a functional effect on the Veteran's communication abilities in that it decreases his ability to understand conversational speech. 

The Board has applied the 2012 scores  for the right ear to Table VI. That table shows that he had a Level IV impairment in his right ear in 2012. As the tested thresholds for the left ear were 55 decibels or more at each of the four specified frequencies, the Board has applied those scores to Tables VI and VIa in accordance with 38 C.F.R. § 4.86(a). Table VI reflects a Level V impairment and Table VIa reflects a Level VII impairment. As application of Table VIa results in a higher numeral, the Veteran is considered to have a Level VII impairment in his left ear in 2012. Application of these scores to Table VII results in a 30 percent disability rating.

As noted above, the law provides that hearing impairment is measured by the results of controlled speech discrimination tests and average hearing threshold . Lendenmann, 3 Vet. App. 345. The Board has no discretion in assigning hearing loss disability evaluations and must predicate the ratings solely on the basis of the results of the legally adequate audiological studies of record. Lendenmann, 3 Vet. App. 345. Here, as there are no audiological studies showing that the criteria for a compensable disability evaluation are met prior to the January 6, 2012 VA examination, there is no basis for assigning an initial compensable disability evaluation for hearing loss. The preponderance of the evidence is against the assignment of any higher rating for this period and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). However, the January 2012 VA examination showed hearing impairment levels consistent with a 30 percent disability evaluation as applied to Table VII. A 30 percent disability rating is appropriate from January 6, 2012, the date of the competent medical evidence showing that the Veteran's hearing disability had worsened. To this extent only, the Veteran's claim for an increased disability evaluation is granted.

The Board has also considered whether the issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008). However, the record does not reflect that the manifestations of the disabilities are in excess of those contemplated by the assigned ratings. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Regardless, the evidence does not reflect that the Veteran experienced frequent hospitalization or marked interference with his work. Although the record does show that he experiences difficulty communicating when there is background noise, some work-related impairment is already contemplated by the applicable schedular criteria. Consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). On these bases, the Board has concluded that referral of the matter for extra-schedular consideration is not in order.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

A 30 percent disability rating for bilateral hearing loss is granted from January 6, 2012.


REMAND

The Board presently undertakes no review of the RO's denial of the Veteran's claims of entitlement to service connection for arthritis and tuberculosis. He has requested a hearing on these claims, but none has been scheduled so the claims file must be returned to the AOJ. 38 C.F.R. §§ 19.9, 20.704 (2011). 

Subsequent to the issuance of a February 2010 statement of the case on these claims for service connection, the Veteran submitted an October 2010 substantive appeal or VA Form-9 requesting a Board hearing at a local VA office. Although he wrote a note about his hearing loss claim on the Form-9, he had already submitted a substantive appeal in regard to that claim. Further, he checked a box on the October 2010 Form-9 indicating that he wished to appeal all issues on the statement of the case. He was afforded a hearing in April 2011, but that hearing was limited to testimony about his claim for an increased rating for hearing loss.  

As the Veteran has requested a travel Board hearing on these issues, but none has been scheduled, he is entitled to a hearing before the Board as a matter of right, 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a hearing at the Waco RO before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing.  Place a copy of the notification letter in the claims file.

2.  After the hearing, if held, a transcript of the proceedings must be associated with the claims file.

3. If, for any reason, the Veteran withdraws his request for the hearing or does not appear on the date scheduled, the RO or AMC must document any such occurrence in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


